DETAILED ACTION

		Remarks
Claims 1-18 have been examined and rejected. This Office action is responsive to the amendment filed on 06/01/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 [line 30] recites ‘a number of kinds of the one or more kinds of character coefficients’; however, it should recite - - a number of the one or more kinds of character coefficients - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the server apparatus storing a program in a storage, the server apparatus being configured to transmit the program to a client terminal in claims 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 1, claim 1 recites:
 [line 12], one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression
[line 14], the one or more sliders corresponding to the one or more kinds of character coefficients included in the one first mathematical expression
[line 15], a number of the one or more sliders 
[line 27], one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression
[line 29], the one or more sliders being equal to a number of the one or more kinds of character coefficients included in the one second mathematical expression
[line 31], a number of the one or more sliders
The relationship between these elements is unclear.  It is whether ‘the one or more sliders’ of [line 15] and [line 29] refer to ‘one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression’ of [line 12] or ‘one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression’ of [line 27].  It is unclear whether ‘a number of the one or more sliders’ of [line 15] and [line 31] are intended to recite the same number of a different number.  It is unclear as to which previous slider limitation [line 15] and [line 31] are intended to refer.  For the purposes of examination, these limitations are interpreted as:
[line 12], one or more first sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression
[line 14], the one or first more sliders corresponding to the one or more kinds of character coefficients included in the one first mathematical expression
[line 15], a number of the first one or more sliders 
[line 27], one or more second sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression
[line 29], the one or more second sliders being equal to a number of the one or more kinds of character coefficients included in the one second mathematical expression
[line 31], a number of the second one or more sliders

Claim 1 further recites ‘display a plurality of display areas of the first display area set in association with each other’ and ‘display a plurality of display areas of the second display area set in association with each other.’  It is unclear as to which combination of previous limitations the ‘each other’ limitations are intended to refer.  For the purposes of examination, these limitations are interpreted as:
associating a plurality of display areas of the first display area set in by connecting the plurality of display areas of the first display area set using one or more string representations
associating plurality of display areas of the second display area set by connecting the plurality of display areas of the second display area set using one or more string representations

Regarding claims 5, 9, and 13, claims 5, 9, and 13 contains substantially similar limitations to those found in claim 1.  Consequently, claims 5, 9, and 13 are rejected for the same reasons.  Regarding claims 2-4, 6-8, 10-12, and 14-18, claims 2-4, 6-8, 10-12, and 14-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Claims 2-4, 6-8, 10-12, and 14-16 further recite “coefficients” and “one or more sliders” limitations, which are likewise rejected and interpreted.

Regarding claim 2, claim 2 recites:
[line 2], at least one slider for changing a numerical value of one of the one or more kinds of character coefficients included in at least the one second mathematical expression
 [line 2], the one or more kinds of character coefficients included in the one first mathematical expression
[lines 8, 14, 15], the numerical value of the character coefficient of the identical kind
[line 13], one slider, among the one or more sliders included in the one first slider display area, for changing the numerical value of the character coefficient of the identical kind
[line 15], the at least one slider for changing the numerical value of the character coefficient of the identical kind
[line 16], the at least one slider
The relationship between these elements is unclear.  The relationship between the numerical value of one of the one or more kinds of character coefficients is unclear.  It is unclear how the multiple ‘at least one slider’ limitations are intended to relate. For the purposes of examination, these limitations are interpreted as:
[line 2], at least one slider for changing a numerical value of one of the one or more kinds of character coefficients included in the one second mathematical expression
 [line 2], the one or more kinds of character coefficients included in the one first mathematical expression
[line 8], a numerical value of a character coefficient of an identical kind
[14, 15], the numerical value of the character coefficient of the identical kind
[line 13], one slider, among the one or more sliders included in the one first slider display area, for changing the numerical value of the character coefficient of the identical kind
[line 15], at least one slider for changing the numerical value of the character coefficient of the identical kind
[line 16], at least one third slider

Regarding claims 6, 10, and 14, claims 6, 10, and 14 contain substantially similar limitations to those found in claim 2.  Consequently, claims 6, 10, and 14 are rejected for the same reasons.

Regarding claim 3, recites “determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted or not”.  It is unclear what is determined in the “or not” step.  For the purposes of examination, this limitation is interpreted as:
determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted 

Regarding claim 9, recites “the first display area set including two or more of one first mathematical expression display area including one first mathematical expression, one first graph display area associated with the one first mathematical expression display area, the one first graph display area including one first graph corresponding to the one first mathematical expression, one first slider display area associated with the one first graph display area”.  It is unclear how the limitations are intended to be associated.  For the purposes of examination, this limitation is interpreted as:
the first display area set including two or more of one first mathematical expression display area including one first mathematical expression, one first graph display area associated with the one first mathematical expression display area, the one first graph display area including one first graph corresponding to the one first mathematical expression, and one first slider display area associated with the one first graph display area

Regarding claim and 13, claim 13 contains substantially similar limitations to those found in claim 9.  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 17, claim 17 recites ‘in such a manner that the plurality of display areas of the first display area set and the plurality of display areas of the second display area set are not connected to each other by the one or more string representations.’  It is unclear as to which combination of previous limitations the ‘each other’ limitations are intended to refer.  For the purposes of examination, these limitations are interpreted as:
in such a manner that the plurality of display areas of the first display area set and the plurality of display areas of the second display area set are not connected by the one or more string representations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20040114258 A1, published 06/17/2004), hereinafter Harris.

Regarding claim 1, Harris teaches the claim comprising:
A non-transitory recording medium having a program recorded thereon capable of causing a computer to execute a process of (Harris Figs. 1-13; abs. a computing device includes memory adapted to store software for creating and editing a document comprising text and at least two mathematical expressions embedded within the document; [0104], FIG. 14 shows a block diagram of computing device 100 adapted to implement the editor 101; the device 100 includes memory 196, a processor 198; software for the editor 101 and the CAS 197 is stored in memory 196; the editor 101 logic and mathematical functions are calculated using the processor 198; [0106], embodiments of the computing device 100 and methods described herein provide technical advantages by providing a handheld device 100 that has an editor 101 that permits the embedding of non-text objects such as mathematical expressions and multimedia objects within a text document):
causing a display to display a first display area set and a second display area set, in response to one or more input operations accepted via an input device, the first display area set including two or more of one first mathematical expression display area including one first mathematical expression (Harris Figs. 1-13; [0015], a user interface and memory storing editing software adapted to create a document comprising text and at least one dynamic mathematical expression embedded within the document; creating text portions of the document, embedding the at least one dynamic mathematical expression within the text portions of the document; [0051], the display area 104 may also include a button bar 114, e.g., at the bottom that includes text formatting options, a keyboard icon 110 to bring up a QWERTY universal keyboard on the display for input of characters with the stylus, and an icon 116 that may be activated to view another pop-up menu for inserting text symbols and mathematical expression patterns, for example; [0052], mathematical expressions and/or multimedia objects may be embedded within a text document; there are many novel features of the interactive document editor 101, to be described further herein; [0068] FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; [0075], embodiments of the present invention provide the user with the ability to edit the mathematical expression 170; [0097], a preferred architecture 190 for the editing software 101 of the computing device 100 will next be described with reference to FIG. 12, which illustrates a block diagram of a preferred system architecture of the editor 101; each view has a reference to the same document; however, each view provides its own editing environment, which allows different portions of the same document to be viewed and edited concurrently; [0106], a teacher can insert mathematical equations and graphs in a text document),
one first graph display area associated with the one first mathematical expression display area, the one first graph display area including one first graph corresponding to the one first mathematical expression (Harris Figs. 1-13; [0068], FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document),
and one first slider display area associated with the one first graph display area, the one first slider display area including one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression, the one or more sliders corresponding to the one or more kinds of character coefficients included in the one first mathematical expression on one-to-one basis, and a number of the one or more sliders being equal to a number of the one or more kinds of character coefficients included in the one first mathematical expression (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function);
the second display area set including two or more of one second mathematical expression display area including one second mathematical expression, one second graph display area associated with the one second mathematical expression display area, the one second graph display area including one second graph corresponding to the one second mathematical expression, and one second slider display area associated with the one second graph display area, the one second slider display area including one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression, the one or more sliders corresponding to the one or more kinds of character coefficients included in the one second mathematical expression on one-to-one basis, and a number of the one or more sliders being equal to a number of the one or more kinds of character coefficients included in the one second mathematical expression (Harris Figs. 1-13; [0052], mathematical expressions and/or multimedia objects may be embedded within a text document; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document)
wherein the program further causes the computer to cause the display to display a plurality of display areas of the first display area set in association with each other by connecting the plurality of display areas of the first display area set using one or more string representations, and cause the display to display a plurality of display areas of the second display area set in association with each other by connecting the plurality of display areas of the second display area set using one or more string representations (Harris Figs. 1-13; [0015], creating text portions of the document, embedding the at least one dynamic mathematical expression within the text portions of the document; [0053], mathematical expressions 120, 124, 126, 128 and 130 are embedded in text 132; [0067], the representative string is not just a textual representation of the equation, but is an active or "live" expression; [0068], FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; [0075], embodiments of the present invention provide the user with the ability to edit the mathematical expression 170; [0094], menus, toolbars, strings, patterns, and dialogs in the editor are described in XML; [0096], string based command language that may be called via embedded XHTML forms controls or via another mechanism; the glyph editor 101 exposes this string interface as a module that may be loaded into another application; [0097], a preferred architecture 190 for the editing software 101 of the computing device 100 will next be described with reference to FIG. 12, which illustrates a block diagram of a preferred system architecture of the editor 101; each view has a reference to the same document; however, each view provides its own editing environment, which allows different portions of the same document to be viewed and edited concurrently; [0106], a teacher can insert mathematical equations and graphs in a text document; as shown and described, the areas of the first and second display area (mathematical expression, graph, slider) are associated and connected by strings (“a dynamic mathematical expression for y1 and a graph of it”, “y1(x):-a∙cos(2∙x)”, “Note: the amplitude is controlled by the slider below”, “a:=”; see [0067], [0094], [0096], description of text and equations as strings); as shown in Figs. 6-8, a plurality of display areas of the first and second graph display area are connected by a line (per the instant specification pg. 13, a line may be considered a string))
Harris does not specifically recite the one second graph display area being an area different from the one first graph display area and the one second slider display area being an area different from the one first slider display area.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris Fig. 7 and [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like (see Harris [0068-0069]), which would include different graph display areas and different slider display areas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the one second graph display area being an area different from the one first graph display area and the one second slider display area being an area different from the one first slider display area as suggested in Harris (Harris Figs. 1-13; [0019], [0055], [0059-0060], [0068-0069]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the graphs and sliders.  Allowing the user to flexibly determine an appropriate layout, such as different slider and graph areas, would allow the user to create their preferred layout that best suits the graphs and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being A function graph display control apparatus comprising a processor and a storage, the processor being configured to be capable of executing, by executing instructions stored in the storage, a process of (Harris Figs. 1-13; abs. a computing device includes memory adapted to store software for creating and editing a document comprising text and at least two mathematical expressions embedded within the document; [0104], FIG. 14 shows a block diagram of computing device 100 adapted to implement the editor 101; the device 100 includes memory 196, a processor 198; software for the editor 101 and the CAS 197 is stored in memory 196; the editor 101 logic and mathematical functions are calculated using the processor 198).  Consequently, claim 9 is rejected for the same reasons.

Regarding claim 13, claim contains substantially similar limitations to those found in claim 1, the only difference being A function graph display control method comprising a process of (Harris Figs. 1-13; [0002], the present invention relates generally to computers and software for computers, and more particularly to a device and method for combining dynamic mathematical expressions and other multimedia objects within a document on a computing device).  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 3, Harris teaches all the limitations of claim 1, further comprising:
wherein the program causes the computer to further execute a process of: one third mathematical expression display area, one third graph display area associated with the one third mathematical expression display area, and one third slider display area associated with the one third graph display area, the one third slider display area including at least one slider for changing a numerical value of each of at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression, the at least one slider corresponding to each of the at least one kind of character coefficients, a number of the at least one slider being equal to a number of kinds of the at least one kind of character coefficients (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable (third slider corresponding to each character coefficient for each of one kind of character coefficient))
Harris does not specifically disclose determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted or not; and when it is determined that the one or more operations for the first coupling, or the one or more operations for the second coupling, are accepted, causing the display to display: one third mathematical expression display area including the one first mathematical expression and the one second mathematical expression; one third graph display area associated with the one third mathematical expression display area, the one third graph display area including the one first graph and the one second graph, and one third slider display area associated with the one third graph display area.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris Fig. 7 and [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]), which would include an operation to display the first mathematical expression area coupled with the second mathematical expression area or display the first graph display area coupled with the second graph display area in a third area including the associated one or more sliders displayed between the expressions and the graphs (see Figs. 6, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted or not; and when it is determined that the one or more operations for the first coupling, or the one or more operations for the second coupling, are accepted, causing the display to display: one third mathematical expression display area including the one first mathematical expression and the one second mathematical expression; one third graph display area associated with the one third mathematical expression display area, the one third graph display area including the one first graph and the one second graph, and one third slider display area associated with the one third graph display area as suggested in Harris (Harris Figs. 1-13; [0019], [0052], [0055], [0059-0060], [0068-0069]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the expressions, graphs, and sliders.  Allowing the user to flexibly determine an appropriate layout, such as coupled graph and expression areas, would allow the user to create their preferred layout that best suits the expressions, graphs, and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).

Regarding claims 11 and 15, claims 11 and 15 contain substantially similar limitations to those found in claim 3.  Consequently, claims 11 and 15 are rejected for the same reasons.

Regarding claim 4, Harris teaches all the limitations of claim 3, further comprising:
wherein the program causes the computer to further execute a process of: the one first mathematical expression display area including the one first mathematical expression; the one first graph display area associated with the one first mathematical expression display area, the one first graph display area including the one first graph; the one first slider display area associated with the one first graph display area; the one second mathematical expression display area including the one second mathematical expression; the one second graph display area associated with the one second mathematical expression display area, the one second graph display area including the one second graph; and the one second slider display area associated with the one second graph display area (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document);
Harris does not specifically disclose determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted; and when it is determined that the one or more operations for the first separation, or the one or more operations for the second separation, are accepted, causing the display to display.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]), which would include an operation to display the first mathematical expression area separated from the second mathematical expression area or display the first graph display area separated from the second graph display area, including the associated one or more sliders displayed between the expressions and the graphs (see Figs. 6, 7).  Harris further discloses every edit can be undone and redone (see Harris [0102], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted; and when it is determined that the one or more operations for the first separation, or the one or more operations for the second separation, are accepted, causing the display to display as suggested in Harris (Harris Figs. 1-13; [0019], [0052], [0055], [0059-0060], [0068-0069], [0102], [0107]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the expressions, graphs, and sliders.  Allowing the user to flexibly determine an appropriate layout, such as separated graph and expression areas, would allow the user to create their preferred layout that best suits the expressions, graphs, and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).

Regarding claims 12 and 16, claims 12 and 16 contain substantially similar limitations to those found in claim 4.  Consequently, claims 12 and 16 are rejected for the same reasons.

Regarding claim 17, Harris teaches all the limitations of claim 1.  Harris does not specifically disclose wherein the program causes the computer to cause the display to display the one or more string representations in such a manner that the plurality of display areas of the first display area set and the plurality of display areas of the second display area set are not connected to each other by the one or more string representations.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]), where the text and math are displayed as strings (see Harris [0067]) and are user editable ([0015]).  Harris further discloses the objects of the document are stored and edited as strings (see Harris [0094], [0096]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]).  Harris further discloses the areas of the first and second display area (mathematical expression, graph, slider) are associated and connected by strings (“a dynamic mathematical expression for y1 and a graph of it”, “y1(x):-a∙cos(2∙x)”, “Note: the amplitude is controlled by the slider below”, “a:=”; see [0067], [0094], [0096], description of text and equations as strings).  Harris further discloses in Figs. 6-8 that a plurality of display areas of the first and second graph display area are connected by a line (per the instant specification pg. 13, a line may be considered a string).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the program causes the computer to cause the display to display the one or more string representations in such a manner that the plurality of display areas of the first display area set and the plurality of display areas of the second display area set are not connected to each other by the one or more string representations as suggested in Harris (Harris Figs. 1-13; [0015], [0019], [0052], [0059-0060], [0067-0069], [0094], [0096]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the expressions, graphs, and sliders.  Allowing the user to flexibly determine an appropriate layout, such as separated graph and expression areas, would allow the user to create their preferred layout that best suits the expressions, graphs, and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).  Additionally, enabling an editor to flexibly create a desired display area such that the text, graph, and slider (see discussion above regarding strings) of the display area connect and associate only with the display area that they represent without drawing a connection to unassociated display areas comprising their own connected and associated texts, graphs, and sliders would limit confusion for the viewer when trying to understand the relationship between the equations, graphs, and sliders.

Regarding claim 18, Harris teaches all the limitations of claim 1.  Harris does not specifically disclose wherein the one first mathematical expression, the one first graph and the one or more sliders of the one first slider display area, the one second mathematical expression, the one second graph and the one or more sliders of the one second slider display area are displayed simultaneously.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]), where the text and math are displayed as strings (see Harris [0067]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]).  Harris further discloses that the system may implemented on devices with large screens, such as desktop computers or mainframe computers ([0050]).  Harris further discloses that the system can display multiple views of the same document, which allows different portions of the same document to be viewed and edited concurrently ([0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the one first mathematical expression, the one first graph and the one or more sliders of the one first slider display area, the one second mathematical expression, the one second graph and the one or more sliders of the one second slider display area are displayed simultaneously as suggested in Harris (Harris Figs. 1-13; [0019], [0050], [0052], [0055], [0059-0060], [0067-0069], [0097]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the expressions, graphs, and sliders.  Allowing the user to flexibly determine an appropriate layout, such as separated graph and expression areas, would allow the user to create their preferred layout that best suits the expressions, graphs, and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).  Additionally, enabling an editor to flexibly place multiple preferred objects (first and second graphs, equations, and sliders) such that they are displayed simultaneously would enable the editor to create desired layouts to clearly communicate information as needed, especially when multiple concepts may be related or dependent on each other.  Additionally, enabling a viewer and editors to flexibly view multiple portions of a document concurrently (see [0097]), such as first and second graphs, equations, and sliders, would allow the users to view desired information as needed, especially when multiple concepts may be related or dependent on each other.  Additionally, displaying objects simultaneously would enable editors and viewers to take advantage of screen space provided by devices with large screens, such as desktops and mainframes (see [0050]).

Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Davis et al. (US 5615347 A, published 03/25/1997), hereinafter Davis.

	Regarding claim 2, Harris teaches all the limitations of claim 1, further comprising:
wherein the one second slider display area including at least one slider for changing one of the one or more kinds of numerical value of a character coefficient included in at least the one second mathematical expression and is of an identical kind to one of the one or more kinds of character coefficients included in the one first mathematical expression, and the program causes the computer to further execute a process of (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; [0069], the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable):
determining whether one or more operations for a numerical value change for changing the numerical value of the character coefficient of the identical kind are accepted; and when it is determined that the one or more operations for the numerical value change are accepted, moving, in response to the one or more operations for the numerical value change, one slider, among the one or more sliders included in the one first slider display area, for changing the numerical value of the character coefficient of the identical kind, and displaying the at least one slider for changing the numerical value of the character coefficient of the identical kind, the at least one slider being included in the one second slider display area, and displaying, in response to the one or more operations for the numerical value change, the one first graph corresponding to the one first mathematical expression and the one second graph included in the one second graph display area, by changing shapes of the one first graph (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable; [0106], a teacher can insert mathematical equations and graphs in a text document; see discussion of claim 1, above with respect to the one second slider display area)
Harris does not specifically recite changing shapes of the one first graph and the one second graph.  However, Harris does disclose inserting multiple non-text objects, such as mathematical expressions and multi-media objects including graphs (see Harris [0052]), where non-text objects, such as graphs, may be displayed with equations ([0106]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like (see Harris [0068-0069]).  Harris further discloses that, for multimedia objects such as graphs, if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly (see Harris [0068]).  Harris further discloses that a slider can be used to change a variable, such as a co-efficient to view the results on a graph (see Harris [0069]).  Harris further discloses non-text objects may interact with one another and with mathematical expressions (see Harris [0106]).  Harris further discloses a slider can represent a variable in multiple expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable (see Harris [0069]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changing shapes of the one first graph and the one second graph as suggested in Harris (Harris Figs. 1-13; [0052], [0068-0069], [0106]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the graphs and sliders.  Allowing the user to flexibly determine an appropriate layout, such as different slider and graph areas, would improve would allow the user to create their preferred layout that best suits the graphs and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).  Additionally, for Harris’ disclosed slider that represents a variable in multiple expressions, changing the first and second graphs would save the user time and make the user interface easier to understand by ensuring all graphs are displayed correctly according to the user’s desired coefficient value.
However, Harris fails to expressly disclose moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area.  In the same field of endeavor, Davis teaches:
moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area (Davis Figs. 1-8; col. 6 [line 11], FIG. 2b is an illustration of application window 48 showing additional sliders; col. 6 [line 17], slider 66 is referred to as a "slave" slider, since the settings and movement of slider 6 are influenced by slider 52; slider 52 is referred to as a "master" slider, since slave slider 66 is influenced by its position and movement; col. 6 [line 21], knob 60 has been moved or "dragged" by the user with pointer 90 from its position of "30 minutes" on guide 58 shown in FIG. 2b to a new position at "45 minutes" shown in FIG. 2c; display field 53 has correspondingly been updated with the new value corresponding to the position of knob 60 along scale 59; col. 7 [line 27], slave sliders 66 and 68 are in full slave mode, and the movement of the knobs of these sliders are thus directly influenced by the movement of master knob 60; as master knob 60 is moved, slave knob 72 of slider 66 and slave knob 82 of slider 68 are preferably moved the same distance along their respective guides as master knob 60, thus keeping all slave knobs vertically aligned with master knob 60; col. 7 [line 39], slave knobs 72 and 82 are automatically vertically aligned with master knob 60; col. 8 [line 28], FIG. 2e is an illustration of application window 48 in which slave slider 66 has been changed from full slave mode to partial slave mode; the user has preferably selected mode box 78 (or a similar control in a different embodiment) to cause the mode to toggle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area as suggested in Davis into Harris.  Doing so would be desirable because sometimes, multiple GUI sliders are provided for controlling different functions and parameters of an application program. In some instances, the setting of one slider can be related to the settings of other sliders. With current slider implementations, the effect of the first slider on the second slider would be unknown to the user. The user currently would be able to set either slider to any setting, resulting in error or requiring software intervention to correctly resolve the interdependencies of the sliders. Therefore, the visual settings of the GUI sliders may not correctly represent the true settings of the parameters in the system (see Davis col. 1 [line 38]).  The linked sliders of the present invention provide a easy-to-use GUI for adjusting interrelated parameters of a computer system. Users can perceive interrelationships of the sliders visually, thus obtaining an immediate understanding of how the parameters will be affected by their selections (see Davis col. 2 [line 32]).  Additionally, Davis’ user-toggleable master and slave sliders modes (see Davis col. 8 [line 28]) would improve the system of Harris would save the user time and make the user interface easier to understand by ensuring all sliders that represent the same parameter are displayed correctly according to the user’s desired coefficient value.

Regarding claims 10 and 14, claims 10 and 14 contain substantially similar limitations to those found in claim 2.  Consequently, claims 10 and 14 are rejected for the same reasons.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20040114258 A1, published 06/17/2004), hereinafter Harris, in view of Karoji (US 20140365947 A1, published 12/11/2014)

Regarding claim 5, Harris teaches the claim comprising:
A server apparatus storing a program in a storage, the program capable of causing a computer to execute a process of (Harris Figs. 1-13; abs. a computing device includes memory adapted to store software for creating and editing a document comprising text and at least two mathematical expressions embedded within the document; [0104], FIG. 14 shows a block diagram of computing device 100 adapted to implement the editor 101; the device 100 includes memory 196, a processor 198; software for the editor 101 and the CAS 197 is stored in memory 196; the editor 101 logic and mathematical functions are calculated using the processor 198; [0050], embodiments of the invention may also be implemented, however, on other computers, such as desktop computers or mainframe computers, as examples; [0106], embodiments of the computing device 100 and methods described herein provide technical advantages by providing a handheld device 100 that has an editor 101 that permits the embedding of non-text objects such as mathematical expressions and multimedia objects within a text document; [0108], many of the features and functions discussed above can be implemented in software, hardware, or firmware, or a combination thereof; it will be readily understood by those skilled in the art that the computing device and editing software architecture and features may be varied while remaining within the scope of the present invention):
causing a display to display a first display area set and a second display area set, in response to one or more input operations accepted via an input device, the first display area set including two or more of one first mathematical expression display area including one first mathematical expression (Harris Figs. 1-13; [0015], a user interface and memory storing editing software adapted to create a document comprising text and at least one dynamic mathematical expression embedded within the document; creating text portions of the document, embedding the at least one dynamic mathematical expression within the text portions of the document; [0051], the display area 104 may also include a button bar 114, e.g., at the bottom that includes text formatting options, a keyboard icon 110 to bring up a QWERTY universal keyboard on the display for input of characters with the stylus, and an icon 116 that may be activated to view another pop-up menu for inserting text symbols and mathematical expression patterns, for example; [0052], mathematical expressions and/or multimedia objects may be embedded within a text document; there are many novel features of the interactive document editor 101, to be described further herein; [0068] FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; [0075], embodiments of the present invention provide the user with the ability to edit the mathematical expression 170; [0097], a preferred architecture 190 for the editing software 101 of the computing device 100 will next be described with reference to FIG. 12, which illustrates a block diagram of a preferred system architecture of the editor 101; each view has a reference to the same document; however, each view provides its own editing environment, which allows different portions of the same document to be viewed and edited concurrently; [0106], a teacher can insert mathematical equations and graphs in a text document),
one first graph display area associated with the one first mathematical expression display area, the one first graph display area including one first graph corresponding to the one first mathematical expression (Harris Figs. 1-13; [0068], FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document),
and one first slider display area associated with the one first graph display area, the one first slider display area including one or more sliders each for changing a numerical value of each of one or more kinds of character coefficients included in the one first mathematical expression, the one or more sliders corresponding to the one or more kinds of character coefficients included in the one first mathematical expression on one-to-one basis, and a number of the one or more sliders being equal to a number of the one or more kinds of character coefficients included in the one first mathematical expression (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function);
the second display area set including two or more of one second mathematical expression display area including one second mathematical expression one second graph display area associated with the one second mathematical expression display area, the one second graph display area including one second graph corresponding to the one second mathematical expression and one second slider display area associated with the one second graph display area, the one second slider display area including one or more sliders for changing a numerical value of each of one or more kinds of character coefficients included in the one second mathematical expression, the one or more sliders corresponding to the one more kinds of character coefficients included in the one second mathematical expression on one-to-one basis, and a number of the one or more sliders being equal to a number of the one or more kinds of character coefficients included in the one second mathematical expression (Harris Figs. 1-13; [0052], mathematical expressions and/or multimedia objects may be embedded within a text document; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document)
causing the display to display a plurality of display areas of the first display area set in association with each other by connecting the plurality of display areas of the first display area set using one or more string representations, and causing the display to display a plurality of display areas of the second display area set in association with each other by connecting the plurality of display areas of the second display area set using one or more string representations (Harris Figs. 1-13; [0015], creating text portions of the document, embedding the at least one dynamic mathematical expression within the text portions of the document; [0053], mathematical expressions 120, 124, 126, 128 and 130 are embedded in text 132; [0067], the representative string is not just a textual representation of the equation, but is an active or "live" expression; [0068] FIG. 6a shows a multimedia object, in particular, a graph 158 that is embedded in a text document in accordance with an embodiment of the invention; the graph 158 showing the results of live mathematical expression 131 embedded in the text document may be moved or inserted before the mathematical expression 131 within the text document, as shown in FIG. 6b; [0075], embodiments of the present invention provide the user with the ability to edit the mathematical expression 170; [0094], menus, toolbars, strings, patterns, and dialogs in the editor are described in XML; [0096], string based command language that may be called via embedded XHTML forms controls or via another mechanism; the glyph editor 101 exposes this string interface as a module that may be loaded into another application; [0097], a preferred architecture 190 for the editing software 101 of the computing device 100 will next be described with reference to FIG. 12, which illustrates a block diagram of a preferred system architecture of the editor 101; each view has a reference to the same document; however, each view provides its own editing environment, which allows different portions of the same document to be viewed and edited concurrently; [0106], a teacher can insert mathematical equations and graphs in a text document; as shown and described, the areas of the first and second display area (mathematical expression, graph, slider) are associated and connected by strings (“a dynamic mathematical expression for y1 and a graph of it”, “y1(x):-a∙cos(2∙x)”, “Note: the amplitude is controlled by the slider below”, “a:=”; see [0067], [0094], [0096], description of text and equations as strings); as shown in Figs. 6-8, a plurality of display areas of the first and second graph display area are connected by a line (per the instant specification pg. 13, a line may be considered a string))
Harris does not specifically recite the one second graph display area being an area different from the one first graph display area and the one second slider display area being an area different from the one first slider display area.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris Fig. 7 and [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like (see Harris [0068-0069]), which would include different graph display areas and different slider display areas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the one second graph display area being an area different from the one first graph display area and the one second slider display area being an area different from the one first slider display area as suggested in Harris (Harris Figs. 1-13; [0019], [0055], [0059-0060], [0068-0069]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the graphs and sliders.  Allowing the user to flexibly determine an appropriate layout, such as different slider and graph areas, would allow the user to create their preferred layout that best suits the graphs and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).
However, Harris does not expressly disclose the server apparatus being configured to transmit the program to a client terminal that communicates with the server apparatus via a network.  In the same field of endeavor, Karoji teaches:
the server apparatus being configured to transmit the program to a client terminal that communicates with the server apparatus via a network (Karoji Figs. 1-8 abs. display a graph corresponding to a function formula on the display device, wherein a coefficient of a term included in the function formula comprises a variable; [0011], an operation receiver called slider for receiving a value of a coefficient included in a function formula can be displayed so that a user can display a graph corresponding to the function formula while varying the coefficient easily; [0036], the CPU 11 executes an electronic calculator control program 14a stored in advance in a storage device 14 such as a flash ROM using an RAM 15 as a working memory to thereby perform operation for an electronic calculator function, a function graph display function, etc; the electronic calculator control program 14a may be read into the storage device 14 from an external recording medium 17 such as a memory card through a recording medium reader 16, or may be downloaded into the storage device 14 from a Web server (program server) on a communication network (the Internet) through a communication controller 18; [0104], the embodiment of the graph display has been described as a device performing all operations for the graph display process in a special appliance which is the graph scientific electronic calculator 10; however, the graph display may be formed as a server device of a cloud system; [0105-0106], when a desired function formula "y=f(x)" is inputted to the server device by a user from a terminal device such as a tablet terminal having a user interface, the server device generates graph data corresponding to the function formula and outputs the data for displaying the graph to the terminal device; when a value of a coefficient in accordance with a user operation on the slider SL is inputted from the terminal device, the server device regenerates the graph data in which the value of the coefficient has been changed and outputs the data for displaying the graph to the terminal device so that the data can be displayed on the terminal device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the server apparatus being configured to transmit the program to a client terminal that communicates with the server apparatus via a network as suggested in Karoji into Harris.  Doing so the system of Karoji provides an easy method to vary a coefficient of a function formula to display a graph (see Karoji [0011]).  Additionally, Karoji’s server transmitting the program to a client terminal via a network would improve the system of Harris by enabling a convenient and fast distribution method for the program, thereby allowing users to interact with the program at any preferred location using any preferred device.  Receiving the program via network would allow the user to access the program without the difficulty and time required to physically obtain an external storage device containing the program.

Regarding claim 7, Harris in view of Karoji teaches all the limitations of claim 5, further comprising:
wherein the program causes the computer to further execute a process of: one third mathematical expression display area, one third graph display area associated with the one third mathematical expression display area, and one third slider display area associated with the one third graph display area, the one third slider display area including at least one slider for changing a numerical value of each of at least one kind of character coefficients included in the one first mathematical expression and the one second mathematical expression, the at least one slider corresponding to each of the at least one kind of character coefficients, a number of the at least one slider being equal to a number of kinds of the at least one kind of character coefficients (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable (third slider corresponding to each character coefficient for each of one kind of character coefficient))
Harris does not specifically disclose determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted; and when it is determined that the one or more operations for the first coupling, or the one or more operations for the second coupling, are accepted, causing the display to display: one third mathematical expression display area including the one first mathematical expression and the one second mathematical expression; one third graph display area associated with the one third mathematical expression display area, the one third graph display area including the one first graph and the one second graph, and one third slider display area associated with the one third graph display area.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris Fig. 7 and [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]), which would include an operation to display the first mathematical expression area coupled with the second mathematical expression area or display the first graph display area coupled with the second graph display area in a third area including the associated one or more sliders displayed between the expressions and the graphs (see Figs. 6, 7).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether one or more operations for first coupling for coupling the one first mathematical expression display area and the one second mathematical expression display area, or one or more operations for second coupling for coupling the one first graph display area and the one second graph display area, are accepted; and when it is determined that the one or more operations for the first coupling, or the one or more operations for the second coupling, are accepted, causing the display to display: one third mathematical expression display area including the one first mathematical expression and the one second mathematical expression; one third graph display area associated with the one third mathematical expression display area, the one third graph display area including the one first graph and the one second graph, and one third slider display area associated with the one third graph display area as suggested in Harris (Harris Figs. 1-13; [0019], [0052], [0055], [0059-0060], [0068-0069]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the expressions, graphs, and sliders.  Allowing the user to flexibly determine an appropriate layout, such as coupled graph and expression areas, would allow the user to create their preferred layout that best suits the expressions, graphs, and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).

Regarding claim 8, Harris in view of Karoji teaches all the limitations of claim 7, further comprising:
wherein the program causes the computer to further execute a process of: the one first mathematical expression display area including the one first mathematical expression; the one first graph display area associated with the one first mathematical expression display area, the one first graph display area including the one first graph; the one first slider display area associated with the one first graph display area; the one second mathematical expression display area including the one second mathematical expression; the one second graph display area associated with the one second mathematical expression display area, the one second graph display area including the one second graph; and the one second slider display area associated with the one second graph display area (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document);
Harris does not specifically disclose determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted; and when it is determined that the one or more operations for the first separation, or the one or more operations for the second separation, are accepted, causing the display to display.  However, Harris does disclose an interactive document editor that is adapted to combine text with non-text objects (see Harris [0052]), including moving mathematical expressions and the inputs and outputs of mathematical expressions (see Harris [0019], [0055], [0059-0060]).  Harris further discloses that a graph is the result of a mathematical expression (see Harris [0068]).  Harris further discloses that graphs may be moved (see Harris Fig. 6 and [0068]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like via one or more operations (see Harris [0068-0069]), which would include an operation to display the first mathematical expression area separated from the second mathematical expression area or display the first graph display area separated from the second graph display area, including the associated one or more sliders displayed between the expressions and the graphs (see Figs. 6, 7).  Harris further discloses every edit can be undone and redone (see Harris [0102], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determining whether one or more operations for first separation for mutually separating and displaying the one first mathematical expression and the one second mathematical expression included in the one third mathematical expression display area, or one or more operations for second separation for mutually separating and displaying the one first graph and the one second graph included in the one third graph display area, are accepted; and when it is determined that the one or more operations for the first separation, or the one or more operations for the second separation, are accepted, causing the display to display as suggested in Harris (Harris Figs. 1-13; [0019], [0052], [0055], [0059-0060], [0068-0069], [0102], [0107]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the expressions, graphs, and sliders.  Allowing the user to flexibly determine an appropriate layout, such as separated graph and expression areas, would allow the user to create their preferred layout that best suits the expressions, graphs, and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Karoji in further view of Davis et al. (US 5615347 A, published 03/25/1997), hereinafter Davis.

	Regarding claim 6, Harris in view of Karoji teaches all the limitations of claim 5, further comprising:
wherein the one second slider display area including at least one slider for changing a numerical value of one of the one or more kinds of character coefficients included in at least the one second mathematical expression and is of an identical kind to one of the one or more kinds of character coefficients included in the one first mathematical expression, and the program causes the computer to further execute a process of (Harris Figs. 1-13; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; [0069], the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable):
determining whether one or more operations for a numerical value change for changing the numerical value of the character coefficient of the identical kind are accepted; and when it is determined that the one or more operations for the numerical value change are accepted, moving, in response to the one or more operations for the numerical value change, one slider, among the one or more sliders included in the one first slider display area, for changing the numerical value of the character coefficient of the identical kind, and displaying the at least one slider for changing the numerical value of the character coefficient of the identical kind, the at least one slider being included in the one second slider display area, and displaying, in response to the one or more operations for the numerical value change, the one first graph corresponding to the one first mathematical expression and the one second graph included in the one second graph display area, by changing shapes of the one first graph (Harris Figs. 1-13; [0068], if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly; [0069], FIG. 7 shows a multimedia object comprising a math slider 160 for a variable of the graph shown in FIG. 6a that is inserted within the text document; a coefficient is changed from a constant to a variable, e.g., 4 to "a"; now, a user can use the slider 160 to vary the value of the variable "a"; math sliders 160 may be used for variables of an equation so that the user may click on the slider and easily move the slider 160, changing the value of the variable; the impact on the result of the mathematical expression may be viewed numerically and/or graphically by the user; the slider 160 may be used to change a coefficient in a mathematical expression, such as the amplitude or frequency of a function; like graphs 158, in accordance with an embodiment of the present invention, math sliders 160 may be inserted anywhere the user would like within the text document; the slider 160 can represent a variable in one or more dynamic mathematical expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable; [0106], a teacher can insert mathematical equations and graphs in a text document; see discussion of claim 1, above with respect to the one second slider display area)
Harris does not specifically recite changing shapes of the one first graph and the one second graph.  However, Harris does disclose inserting multiple non-text objects, such as mathematical expressions and multi-media objects including graphs (see Harris [0052]), where non-text objects, such as graphs, may be displayed with equations ([0106]).  Harris further discloses that the user may insert multiple different functions, with one slider for each of the character coefficients (see Harris [0068-0069]).  Harris further discloses graphs and sliders can be inserted anywhere the user would like (see Harris [0068-0069]).  Harris further discloses that, for multimedia objects such as graphs, if the user changes variables in the mathematical expression 131, the graph 158 changes accordingly (see Harris [0068]).  Harris further discloses that a slider can be used to change a variable, such as a co-efficient to view the results on a graph (see Harris [0069]).  Harris further discloses non-text objects may interact with one another and with mathematical expressions (see Harris [0106]).  Harris further discloses a slider can represent a variable in multiple expressions, wherein moving the slider changes the results of all dynamic mathematical expressions that depend on the variable (see Harris [0069]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changing shapes of the one first graph and the one second graph as suggested in Harris (Harris Figs. 1-13; [0052], [0068-0069], [0106]).  Doing so would be desirable because it would enable the user to place graphs in any desirable location to enable clear and easy interaction with the graphs and sliders.  Allowing the user to flexibly determine an appropriate layout, such as different slider and graph areas, would improve would allow the user to create their preferred layout that best suits the graphs and sliders.  This is particularly useful in an educational setting, wherein a teacher can insert mathematical equations and graphs in a text document to provide explanations to students. Graphs can precede equations within the documents and non-text objects may interact with one another or with mathematical expressions, giving more flexibility in the preparation of documents and presentations (see Harris [0106]).  Additionally, for Harris’ disclosed slider that represents a variable in multiple expressions, changing the first and second graphs would save the user time and make the user interface easier to understand by ensuring all graphs are displayed correctly according to the user’s desired coefficient value.
However, Harris in view of Karoji fails to expressly disclose moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area.  In the same field of endeavor, Davis teaches:
moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area (Davis Figs. 1-8; col. 6 [line 11], FIG. 2b is an illustration of application window 48 showing additional sliders; col. 6 [line 17], slider 66 is referred to as a "slave" slider, since the settings and movement of slider 6 are influenced by slider 52; slider 52 is referred to as a "master" slider, since slave slider 66 is influenced by its position and movement; col. 6 [line 21], knob 60 has been moved or "dragged" by the user with pointer 90 from its position of "30 minutes" on guide 58 shown in FIG. 2b to a new position at "45 minutes" shown in FIG. 2c; display field 53 has correspondingly been updated with the new value corresponding to the position of knob 60 along scale 59; col. 7 [line 27], slave sliders 66 and 68 are in full slave mode, and the movement of the knobs of these sliders are thus directly influenced by the movement of master knob 60; as master knob 60 is moved, slave knob 72 of slider 66 and slave knob 82 of slider 68 are preferably moved the same distance along their respective guides as master knob 60, thus keeping all slave knobs vertically aligned with master knob 60; col. 7 [line 39], slave knobs 72 and 82 are automatically vertically aligned with master knob 60; col. 8 [line 28], FIG. 2e is an illustration of application window 48 in which slave slider 66 has been changed from full slave mode to partial slave mode; the user has preferably selected mode box 78 (or a similar control in a different embodiment) to cause the mode to toggle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated moving, in an interlock manner, one slider, among the one or more sliders included in the one first slider display area and the at least one slider being included in the one second slider display area as suggested in Davis into Harris in view of Karoji.  Doing so would be desirable because sometimes, multiple GUI sliders are provided for controlling different functions and parameters of an application program. In some instances, the setting of one slider can be related to the settings of other sliders. With current slider implementations, the effect of the first slider on the second slider would be unknown to the user. The user currently would be able to set either slider to any setting, resulting in error or requiring software intervention to correctly resolve the interdependencies of the sliders. Therefore, the visual settings of the GUI sliders may not correctly represent the true settings of the parameters in the system (see Davis col. 1 [line 38]).  The linked sliders of the present invention provide a easy-to-use GUI for adjusting interrelated parameters of a computer system. Users can perceive interrelationships of the sliders visually, thus obtaining an immediate understanding of how the parameters will be affected by their selections (see Davis col. 2 [line 32]).  Additionally, Davis’ user-toggleable master and slave sliders modes (see Davis col. 8 [line 28]) would improve the system of Harris would save the user time and make the user interface easier to understand by ensuring all sliders that represent the same parameter are displayed correctly according to the user’s desired coefficient value.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-16 and the addition of claims 17 and 18.  The corrections to claims 2-4, 6, 10, and 14 have been approved, and the previous objections to claims 2-4, 6, 10, and 14 are respectfully withdrawn.  Claims 1-16 stand rejected under 35 U.S.C. 112(b).
Regarding independent claim 1, the Applicant alleges that Harris as described in the previous Office action, does not explicitly teach causing a display to display a plurality of display areas of a first display area set in association with each other by connecting the plurality of display areas of the first display area set using one or more string representations, and causing the display to display a plurality of display areas of the second display area set in association with each other by connecting the plurality of display areas of the second display area set using one or more string representations, as has been amended to the claim.  Examiner respectfully disagrees.
As discussed in the rejection above, Harris is considered to teach displaying first and second display area sets, each including two or more of a first mathematical expression display area, a graph display area, and a slider display area (Figs. 1-13; [0015], [0051-0052], [0067-0069], [0097], [0106]).  Harris discloses each display area comprises strings, such as text and equations ([0067]).  Harris further discloses that all content within the system is stored as XML and is edited via a string based command language accessed through a string interface ([0094], [0096]).  As shown in the images, the displayed strings display a connection between associated equations, graphs, and sliders (“a dynamic mathematical expression for y1 and a graph of it”, “y1(x):-a∙cos(2∙x)”, “Note: the amplitude is controlled by the slider below”, “a:=”).  As further shown in the images, a plurality of display areas of the graphs (numbers, axes, quadrants) are connected by a line.  Per the instant specification pg. 13, a line may be considered a string.  Examiner notes that the claims place no limitations on what the plurality of display areas are, what the strings must be, or how the strings connect the plurality of display areas.  Thus, Harris is considered to teach claim 1.
Similar arguments have been presented for claims 5, 9, and 13 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-4, 6-8, 10-12 and 14-18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 5, 9, and 13.  However, as discussed above, Harris is considered to teach claims 1, 5, 9, and 13, and consequently, claims 2-4, 6-8, 10-12 and 14-18 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143